Citation Nr: 0300967	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for 
residuals of a ruptured left tympanic membrane.

3.  Entitlement to an initial rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This matter is before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which 
granted service connection for status-post ruptured left 
tympanic membrane, bilateral hearing loss, and tinnitus, 
as well as assigning the initial ratings noted above.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the instant case has been 
completed.

2.  The record does not confirm that speech recognition 
scores obtained as part of a June 2000 private 
audiological evaluation were obtained pursuant to the 
Maryland CNC test as mandated by VA regulations.

3.  An April 2001 VA audiological evaluation revealed 
Level I hearing for the right ear, and Level V hearing for 
the left ear. 

4.  The veteran has been granted the maximum schedular 
rating possible for both tinnitus and a perforated 
tympanic membrane under VA regulations.

5.  No significant residuals of the ruptured left tympanic 
membrane are currently demonstrated.

6.  The record does not demonstrate that the veteran's 
hearing loss, tinnitus, and/or residuals of a ruptured 
left tympanic membrane have resulted in frequent periods 
of hospitalization, nor marked interference with 
employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2.  The criteria for an initial compensable rating for 
residuals of a ruptured left tympanic membrane are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 
4.87, Diagnostic Code 6211 (2002); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an initial rating in excess of 10 
percent for tinnitus are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the veteran of the 
general provisions of the VCAA, including the enhanced 
duty to assist and notify, by correspondence dated in 
April 2001.  In addition, the January 2002 Statement of 
the Case (SOC) included a summary of the revised 
provisions of 38 C.F.R. § 3.159.  Further, the RO advised 
the veteran by the SOC of the applicable criteria for 
higher disability ratings for the service-connected 
conditions on appeal.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding the duty to 
assist, the RO accorded the veteran an examination in 
relation to this case, and he has not indicated that any 
of the pertinent disabilities have increased in severity 
since the last examination.  Moreover, it does not appear 
that the veteran has identified any pertinent evidence 
that is not of record.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  Service connection was established for 
status-post ruptured left tympanic membrane, bilateral 
hearing loss, and tinnitus, by a July 2001 rating 
decision.  Among other things, it was noted that the 
veteran's service medical records reflected he was 
assigned to an artillery unit during service, that he was 
discharged from service with bilaterally high frequency 
hearing loss, and that the recent VA medical examination 
showed he was now healed from a previously ruptured 
tympanic membrane due to noise exposure on the firing 
range in 1964.  In addition, this decision assigned an 
initial compensable rating of 10 percent for the tinnitus, 
and noncompensable (zero percent) ratings for the other 
disabilities.  

The veteran appealed the July 2001 rating decision to the 
Board, contending that higher ratings were warranted.  In 
his November 2001 Notice of Disagreement, he stated that 
his ruptured left eardrum had constant ringing that he had 
to tolerate every minute of each day, that it become more 
pronounced when he was ill or extremely tired, and that it 
was a real handicap to his hearing.  He also stated that 
it was very difficult for him to communicate and carry on 
a conversation due to his hearing loss; that it caused him 
to miss many conversations; that he had to ask his 
supervisor, co-workers, and friends to repeat most 
conversations because he could not hear parts of what was 
being said; that it was a real handicap for him in his 
work at the high school; and that he felt it should be at 
least a 60 percent disability based upon how difficult it 
was for him to follow a conversation.  In his January 2002 
Substantive Appeal, he contended that his ruptured left 
tympanic membrane should warrant a higher rating because 
it caused his hearing loss, which resulted in hardships in 
daily life.  Similarly, he contended that his tinnitus 
should be rated more than 10 percent because it was caused 
by the ruptured left tympanic membrane.  Further, he 
asserted that his service-connected disabilities caused 
him to function at a "40 percent disability" in his daily 
work and living.

The evidence on file includes a June 2000 private 
audiological evaluation, which includes an audiogram, that 
appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
40
70
75
LEFT
5
0
70
75
85

It was further noted that hearing was within normal limits 
through 1000 Hertz, dropping to severe sensorineural 
hearing loss by 3000 Hertz, then recovering slightly by 
8000 Hertz in both ears.  It was also stated that speech 
testing was 80 percent for both ears; that in noise 
"(+10dBSNR)" produced 40 percent for the right ear and 30 
percent in his left ear; that this poor discrimination 
ability in noise was more likely than not a function of 
his hearing loss; and that speech recognition was in 
agreement with pure tones.  However, the clinician who 
conducted this evaluation did not indicate whether the 
speech recognition test was the Maryland CNC test.  This 
report also noted that otoscopic evaluation revealed clear 
canals and translucent tympanic membranes in both ears; 
that tympanometry revealed normal middle ear pressure and 
compliance of both ears; and that acoustic reflex was not 
present in either ear.

The veteran underwent both a VA audiological evaluation 
and a VA ear disease examination in April 2001.

The VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
5
55
75
75
53
LEFT
15
10
70
80
85
61

Speech recognition scores, based upon the Maryland CNC 
test, were 94 percent for the right ear, and 68 percent 
for the left ear.  It was further noted that tympanometry 
was within normal limits bilaterally, acoustic reflexes 
were present, and that no air-bone gap was present.

At the VA ear disease examination, the veteran's history 
of a ruptured left tympanic membrane, hearing loss, and 
tinnitus was noted, but it was also noted that he had no 
history of vertigo, balance or gait problems, or discharge 
in the ear.  Moreover, the veteran reported that he did 
not currently have pain, but did initially have pain in 
the left ear during service.  It was noted that he had 
some pruritus in the auricles, equal bilaterally, that had 
been intermittent in nature since service.  It was further 
noted that he was not currently under treatment for his 
ears, and never had treatment.  The results of the June 
2000 private audiological evaluation were also summarized.

On examination of the left ear, the left auricle was found 
to be normal without pain,  tenderness, deformity or 
tissue loss.  Further, the left external auditory canal 
was normal without edema, scaling, or discharge.  However, 
the left tympanic membrane was found to be abnormal in 
that there was a diagonally placed scar of fairly good 
width in the middle of the ear drum, and, in this area as 
well as other areas of the ear drum, there was 
considerable dullness with no evidence of sheen 
whatsoever.  Also, because of these findings, there was no 
evidence of malleolus ossicle in the back of the membrane.  
Moreover, it was noted that the tympanum on the left side 
could not really be examined.  Nevertheless, the left 
mastoid was found to be normal, and there was no evidence 
of cholesteatoma in the left ear.  In addition, for both 
ears there was no evidence of active disease, nor was 
there infection in either the middle or inner ear, nor was 
there evidence of suppuration, effusion, or aural polyps 
bilaterally.  The examiner noted that in obtaining a 
history from and performing an examination of the veteran, 
at times he would ask that a question be repeated that he 
did not hear, but basically he understood and responded to 
the questions reasonably well, that he did say he was 
having some trouble hearing, but that he did not appear to 
lip read.  The examiner also noted that in checking with a 
tuning fork, the veteran had better bone conduction than 
he had air conduction, that this was equal bilaterally, 
but that he was able to hear the tone in the tuning fork 
to some extent with air conduction.  Based on the 
foregoing, the examiner diagnosed sensorineural hearing 
loss, at high frequencies, bilateral with tinnitus, due to 
noise trauma; and previously ruptured tympanic membrane 
due to noise trauma on the firing range in 1964, now 
healed.


Legal Criteria.  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture 
so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in 
favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 
38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found - a practice known as 
"staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85-
4.87.  Current VA rating criteria for the evaluation of 
hearing loss disability provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  
Moreover, the regulations specify that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 
6100 to 6110.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86.  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  Id.

With respect to the veteran's tinnitus, the Board notes 
that the regulations provide that a 10 percent rating is 
warranted when this disability is recurrent.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  However, this Code does not 
provide for a schedular rating in excess of 10 percent.

Pursuant to Diagnostic Code 6211, perforations of the 
tympanic membrane warrant a zero percent rating.  38 
C.F.R. § 4.87.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities may be approved provided the case presents 
such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims for initial compensable ratings for his hearing 
loss and residuals of a ruptured left tympanic membrane, 
as well as his claim for an initial rating in excess of 10 
percent for tinnitus.

With respect to the veteran's hearing loss claim, the 
Board notes, as an initial matter, that neither the June 
2000 private audiological evaluation nor the April 2001 VA 
audiological evaluation shows that the four specified 
frequencies are all 55 decibels or more.  Further, neither 
of these audiological evaluations shows that the average 
puretone threshold is at least 30 decibels at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Thus, the 
provisions of 38 C.F.R. § 4.86 are not applicable in the 
instant case.   

The Board also notes that the June 2000 private 
audiological evaluation indicates that the veteran had an 
average decibel loss of 46 for the right ear, with 58 for 
the left, and that speech recognition scores were 80 
percent for both ears.  Using Table VI for evaluation of 
auditory acuity impairment at 38 C.F.R. § 4.85, these 
results indicate Level III hearing for the right ear, and 
Level IV hearing for the left, which warrants a 10 percent 
rating under Table VII.  However, unlike the April 2001 VA 
examiner, the clinician who conducted the private 
audiological evaluation did not specify that speech 
recognition scores were obtained pursuant to the Maryland 
CNC test as mandated by VA regulations.  Consequently, 
these results cannot be accepted as valid for VA rating 
purposes.  See 38 C.F.R. § 4.85(a).

Turning to the April 2001 VA audiological evaluation, the 
average decibel loss was 53 for the right ear, and 61 for 
the left.  Speech recognition scores, under the Maryland 
CNC test, were 94 percent for the right ear, and 68 
percent for the left.  These results reflect Level I 
hearing for the right ear and Level V hearing for the left 
ear pursuant to Table VI.  However, this in turn 
corresponds to the current noncompensable rating currently 
in effect under Table VII.  Inasmuch as this is the only 
valid audiological evaluation for VA rating purposes on 
file, the Board must conclude that the veteran does not 
meet or nearly approximate the schedular criteria for a 
compensable rating for his hearing loss.

Regarding the veteran's tinnitus, the Board notes that 
this disability is essentially constant in nature.  
However, as already stated, the current 10 percent 
evaluation is the maximum schedular rating available for 
tinnitus under the pertinent VA regulations.  38 C.F.R. 
§ 4.87.  

Similar to tinnitus, Diagnostic Code 6211 for perforation 
of a tympanic membrane does not provide for a rating in 
excess of the current noncompensable evaluation.  The 
Board acknowledges that the RO considered in the SOC 
whether an analogous rating was appropriate for this 
disability based upon some associated disability such as 
peripheral vestibular disorder, otitis media, mastoiditis, 
or a cholesteatoma.  Nevertheless, the RO concluded that 
no such rating was warranted.  The Board concurs in this 
determination because a thorough review of the competent 
medical evidence reflects that there are currently no 
significant residuals of the ruptured left tympanic 
membrane.  No such impairment was found on either the June 
2000 private audiological evaluation, nor the April 2001 
VA ear disease examination.  In fact, the VA examiner 
concluded that the ruptured left tympanic membrane was now 
healed.  Thus, there is no basis for the veteran to be 
assigned a compensable evaluation for this disability.

The RO also considered whether the veteran was entitled to 
an extraschedular rating for his service-connected hearing 
loss, tinnitus, and/or residuals of a ruptured left 
tympanic membrane pursuant to 38 C.F.R. § 3.321(b)(1).  
However, the record does not demonstrate that any of these 
disabilities have resulted in frequent periods of 
hospitalization.  As mentioned above, the veteran reported 
at the April 2001 VA ear disease examination that he did 
not have any current treatment for these disabilities, nor 
did he ever have any treatment.  The Board acknowledges 
that the veteran contended that his hearing problems, 
including his tinnitus, made work difficult in that he had 
to ask his co-workers and supervisor to repeat things.  
Nevertheless, nothing indicates that any of his service-
connected disabilities resulted in frequent absences from 
employment, reprimands, significant loss of income, etc.  
As such, it does not rise to the level of marked 
interference with employment.  Therefore, the Board 
concludes that none of these disabilities presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  Consequently, an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
for higher initial ratings for his service-connected 
hearing loss, tinnitus, and/or residuals of a ruptured 
left tympanic membrane.  In making this determination, the 
Board took into consideration the concept of "staged" 
ratings pursuant to Fenderson, supra, but a review of the 
record shows no distinctive periods for which the required 
schedular criteria was met for a higher rating for any of 
these disabilities.  Thus, the Board concludes that the 
preponderance of the evidence is against these claims, and 
they must be denied.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for residuals 
of a ruptured left tympanic membrane is denied.

Entitlement to an initial rating in excess of 10 percent 
for tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

